UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4189


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER NAQUAN FRENCH,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:19-cr-00444-1)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Carlyle Sherrill, SHERRILL & CAMERON, PLLC, Salisbury, North Carolina, for
Appellant. Tanner Lawrence Kroeger, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Naquan French pled guilty to felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court sentenced him to 100

months of imprisonment, the low end of the advisory Sentencing Guidelines range. French

appealed. French’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal, but questioning the

reasonableness of French’s sentence. French was advised of his right to file a pro se

supplemental brief, but he did not file one. The Government has declined to file a response

brief. For the reasons that follow, we affirm.

       We review French’s sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We first ensure that

the court “committed no significant procedural error,” such as improperly calculating the

Guidelines range, failing to consider the 18 U.S.C. § 3553(a) factors, or inadequately

explaining the sentence. United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010) (internal

quotation marks omitted). If we find the sentence procedurally reasonable, we also review

its substantive reasonableness under “the totality of the circumstances.” Gall, 552 U.S. at

51. We presume that a within-Guidelines sentence is substantively reasonable. United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). French bears the burden to rebut

this presumption “by showing that the sentence is unreasonable when measured against the

18 U.S.C. § 3553(a) factors.” Id.

       Our review of the record convinces us that French’s sentence is reasonable. The

court properly calculated the applicable advisory Guidelines range, considered the parties’

                                             2
sentencing arguments, and provided a reasoned explanation for the sentence it imposed,

grounded in § 3553(a) factors. French fails to rebut the presumption of substantive

reasonableness accorded his within-Guidelines sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform French, in writing, of the right to petition the

Supreme Court of the United States for further review. If French requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on French. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3